Berry, J.
1. “When the evidence is concluded upon the trial of any indictment, in the district courts or courts of common pleas in this state, * * * the defendant shall conclude the argument to the jury,” Laws 1875, c. LL, § I-
*545This provision relates to the trial of indictments only. It cannot be made applicable to the municipal court of the city of Minneapolis, under Sp. Laws 1874, c. 141, § 12, because the proceeding by indictment is there Unknown.
2. Notwithstanding the defendant’s claim to the contrary, there is certainly evidence in the case reasonably tending to sustain and justify the verdict.
3. The motion for a new trial, on account of newly-discovered evidence, was properly denied, since the evidence is all either impeaching, cumulative, or corroborative, or it is not shown that due diligence was used to procure it. State v. Dumphey, 4 Minn. 438; Mead v. Constans, 5 Minn. 171 ; Nininger v. Knox, 8 Minn. 140.
Judgment affirmed.